DETAILED ACTION
The present Office Action is responsive to the Amendment received on March 15, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 5-7, 9-11, 14, 29, and 30 are canceled.
Claim 32 is new.
Claim Rejections - 35 USC § 112 – New Grounds, necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 is indefinite because it is unclear what the difference in scope between said claim and the parent claim 1 is.  Claim 32 depends from claim 1.  Claim 1 is drawn to a method reciting a series of steps to arrive at eluted cf-DNA.  Claim 32 method of claim 32; or if there is a difference in scope between the two, just exactly what steps are responsible for achieving the claimed “purity”.
	For the purpose of prosecution, the former interpretation has been assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 8, 12, 13, 15-28, and 31 under 35 U.S.C. 103 as being unpatentable over Quan (WO 2015/120445 A1, published August 2015, priority February 2014; IDS ref) in view of Liu et al. (US 2016/0312266 A1, published October 27, 2016, priority July 2014), made in the Office Action mailed on December 14, 2020 is maintained for the reasons of record.

In addition, claim 32 is rejected herein as being necessitated by Amendment (by way of its addition).
The Rejection:
Regarding claim 1, Quan discloses a method of isolating cell-free DNA (cfDNA) from a liquid biological sample from a mammal (“process for isolating cell-free nucleic acid (including both DNA and RNA) … from a bodily fluid.”, section [0004]), said method comprising:
contacting a liquid biological sample containing cfDNA with a plurality of magnetic beads that reversibly bind to DNA (“mixing in a container tube the bodily fluid … a solid phase that binds nucleic acid, and which includes magnetic particles, thus forming a reaction mixture containing the cell-free nucleic acid”, section [0004]);
separating the cfDNA-bound magnetic beads from the unbound components of the liquid biological sample (“magnetically separating the solid phase having the cell-free nucleic acid bound thereto from the reaction mixture”, section [0004]);
transferring the cfDNA-bound magnetic beads to a vessel containing an elution solution (see cfDNA-bound magnetic beads transferred to a 
separating the magnetic beads from the elution solution by contacting the vessel containing the magnetic beads in the elution solution to a magnetic plate and collecting the elution solution containing the cfDNA (“50 l of elution buffer … was added, and the magnetic beads resuspended and incubated … samples were placed on the magnetic stand … and the cleared supernatant containing the purified circulating cell-free DNA was transferred to a microfuge tube”, sections [0056] and [0057]).
With regard to claim 2, the magnetics beads are polystyrene magnetic beads (page 12, section [0030]).
With regard to claim 3, the magnetic beads bind to DNA reversibly (“Use of magnetic particles for separating or purifying nucleic acids is well known.  The magnetic particle process is increasingly being used … in which nucleic acid is isolated from a bodily fluid sample by reversible binding to magnetic particles.”, section [0029]).
With regard to claim 4, the magnetic beads are coated with silicon containing coating (“solid phase includes magnetic particles are coated (e.g., with silica) and have a particle size ranging substantially between about 0.05 and about 1.5 m …”, section [0005]).

With regard to claims 13 and 15, the biological sample is a plasma sample, a sample from a pregnant female (thus human subject) (“bodily fluid comprises blood or component thereof, e.g., plasma, or serum … fluid sample is obtained from a pregnant female, e.g., maternal blood or a component thereof”, section [0005]).
With regard to claim 16, the volume of the liquid biological sample is 0.5-2 mL (“the volume of bodily fluid used in connection with the present invention is from about 2 to about 8 mL …”, section [0017]).
With regard to claims 17, 18, and 27, the volume of the elution solution is less than 200 l and the magnetic beads are incubated for at least 4 minutes (“50 l elution buffer … was added, and the magnetic beads resuspended and incubated at room temperature for 5 minutes”, section [0056]).
With regard to claim 19, the step (a) is performed in a multiwall plate, such as 24-well deep late (“A group of 24 reaction mixtures can be conveniently be prepared in 24 deep-well rounded bottom blocks with each well having approximately 10 ml volume …”, section [0028]).
With regard to claims 25 and 26, the magnetic beads are commercially purchased and have the diameter of around 1 m (“solid phase includes magnetic m …”, section [0005]).
With regard to claim 28, heat is applied to elution solution containing the magnetic beads (“The cell-free nucleic acid may then be dissociated from the solid phase, e.g., elevated temperatures, such as for example at 60oC for about 10 minutes, by contacting the solid phase with an elution buffer … The dissociated cell-free nucleic acid may then be separated from the magnetic particles by re-applying the magnetic field, followed by removal of the eluate (e.g., by pipetting). See, e.g., WO 2003/058649) (section [0032])
The magnetic plate causes the magnetic beads to adhere to the vessel walls (see Figure 2).
With regard to claim 31, the liquid biological sample is prepared previously to remove cells from a blood sample (“either before or after preparation of the reaction mixture, the bodily fluid may be subject to one or more pre-processing steps, e.g., centrifugation, so as to remove cellular material therefrom, in which case the supernatant is used for preparing the reaction mixture with the reagent described herein below”, section [0028]).
While Quan teaches a method of washing the cfDNA-bound magnetic beads after their separation from unbound components of a liquid biological sample as well as eluting the bound cfDNA from the magnetic beads (see Figure 2; also, “the solid 
Although the cfDNA are bound to magnetic beads and they are separated from the unbound components of a liquid biological sample with magnets, the artisan does not disclose that a magnet is inserted into the vessel containing the liquid biological sample and removed therefrom (claim 8), and deposited into a vessel containing the elution solution, wash solution, directing its movement an in automated fashion (claim 12).
While Quan discloses that their assay is done with plurality of samples (“A group of 24 reaction mixtures can be conveniently be prepared in 24 deep-well rounded bottom blocks with each well having approximately 10 ml volume …”, section [0028]), the artisan does not explicitly disclose that the washing and elution steps are performed in the same-sized multi-well plate (claims 20 and 21), or that at least two duplicate liquid biological samples are contacted with plurality of magnetic beads (claim 22), or that the duplicate samples are pooled (claim 23), or that the washed cfDNA bound magnetic beads are sequentially transferred to two or more wash solutions after binding the cfDNA to the magnetic beads (claim 24).
Quan dose not explicitly disclose all possible shapes of the magnetic plate (claim 29).

For the automation, Liu et al. first binds the nucleic acid onto magnetic beads (“stool samples are loaded into wells/plates containing probe conjugated magnetic beads”, section [0031]), the nucleic acids which are bound to the magnetic beads are then separated from the unbound components of the liquid sample by insertion of a magnet and binding the magnetic beads thereto (“after sequence specific capture … magnet is inserted in the tip … moving into the sample solution, and repeated until all magnetic beads are collected on the lower end of tips”, section [0032]), the magnet bound magnetic beads comprising the nucleic acid are then transferred to another well/plate containing wash buffers (“magnetic beads along with target sequences captured by them are collected and transferred to another well-plate containing wash buffers”, section [0032]; see also step 1-3 of Figure 1; “[m]agnetic bead collected on the tip comb … 1-3 [a]utomated beads transfer to a new well containing wash buffer”, sections [0016] and [0017]), transferring the magnetic beads to a vessel containing the elution solution (see step 1-6 of Figure 1, “1-6 [a]utomated bead transfer to a new well containing either elution buffer for nucleic acid elution…”, section [0021]; “magnetic beads along with their capture 
The elution process is disclosed having a temperature of 60oC to 90oC (section [0033] in 50 L buffer (section [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Liu et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
Such is the case here.  While Quan did not explicitly disclose that their disclose method of purifying cell-free DNA can be automated, the desire to automate a routinely performed process is a well-known motivation and supported by case-law1.
The question is whether or not one of ordinary skill in the art would have had the requisite ability to automate such a task in that the skill level required to automate the tasks of Quan would not have been beyond the skill level of the artisan.
As evidenced by Liu et al., automation of such a task was, in fact, not only well-within the skill level of the ordinarily skilled artisan, but implemented for extracting and purifying nucleic acid from a human sample.  As discussed above, Liu et al. exhibit a method binding nucleic acids to magnetic beads, wherein upon their binding, are transferred to different vessels containing wash and elution buffers by a magnetic rod.  
Therefore, one of ordinary skill in the art would have been not only motivated to automate the method of isolating cell-free DNA method of Quang by utilizing a robotically controllable electromagnetic probe which is capable of capturing the magnetic bead bound cfDNAs so as to transfer them to their respective vessels containing the buffers, such as their wash buffers and elution buffers, for the 
With regard to utilizing the same-sized multi-well, doing so would have been obvious since when automating the use of same well-tray would have allowed the robotic system to locate the wells of the plate based on a single type of tray configuration.
With regard to processing two duplicate samples as well as pooling them, doing so is a routinely performed tasks in the diagnostics field, for the purpose of verifying the assay results with multiple samples, and pooling the resulting products for subsequent processing, such as for a sequencing reaction.
With regard to the sequential transfer of the cfDNA bound magnetic beads, such would have been an obvious step when automating, as the probe which transfers the magnetic beads would transfer said magnetic beads from one washer buffer vessel to another in the order disclosed by the method of Quan.
Lastly, with regard to the shape of the magnetic plate for attracting the magnetic beads, any shape of magnetic plate would have sufficed so long as the magnetic plate is capable of attracting the cfDNA bound magnetic beads for transferring purposes.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
Applicant’s arguments with respect to the previous rejection have been considered but are moot in view of the present rejection based on new grounds based on a reference (Liu et al.) who actually automated means of purifying nucleic acids via magnetic beads and magnet rod transferring means.
However, in response to Applicants’ discussion pertaining to an apparent improvement of the quality of the isolated fetal nucleic acids, this argument is not found persuasive as Liu et al. teach such an automated means and therefore, the observed improvement would have been expected from the combination of the teachings of Quan and Liu et al.Response to Arguments:
Applicants state that Quan teaches a solution using a chaotropic agent in solid form is “critical in obtaining a high yield cell-free nucleic acid product while maintaining a minimal volume requirement of sample” and that the artisans do not teach, “how to improve the purity of the cell-free nucleic acid product, or whether the high yield cell-free nucleic acid product would also have improved purity” (page 6, Response).
Initially, regarding the use of chaotropic agents in solid form by Quan, it is respectfully submitted that the claims do not preclude the use of such reagents in the 2).
Secondly, Applicants’ own example shows that the sample was also treated with chaotropic reagent in preparing the cell-free DNA from the liquid sample (see below sections [0095] and [0096]:

    PNG
    media_image1.png
    432
    1035
    media_image1.png
    Greyscale

	Clearly, the use of a chaotropic reagent in preparing the cell-free DNA is neither inconsistent/incompatible with the present invention nor do the claim explicitly preclude its use.
	In regard to Quan not teaching the “how” of improving the purity of the cell-free nucleic acid product or whether the high yield cell-free nucleic acid product would have an improved purity, it is respectfully submitted that the artisans need not do so as the method disclosed by Quan is, in itself a method of purifying and isolating 
	In addition, there is no discussion in Applicants’ own argument as to what reagents/elements/steps are responsible for the purported purity.
	While Applicants assert that the purity can be improved by using, “combination of a magnet for transferring the nucleic acid-bound beads to the wash and elution solution and a ring magnet for removal of the released magnetic beads after solution”, there is no evidence to show that the combination of Quan and Liu cannot result in the same requisite purity.
	Applicants also attempt to compare the instant invention to a Qiagen kit, but the comparison is misplaced because the references of record is not using a Qiagen kit.  Therefore, the shown comparison lacks merit.
	In addition, it is respectfully submitted that the steps involved for generating the cf-DNA disclosed by Quan is not very different from that disclosed by Applicants because the artisans, like the instant invention, treats the liquid sample with a chatropic reagent (see above), and like the instant invention, binds the released cf-DNA to the magnetic beads, and like the instant invention, washes the cf-DNA bound magnetic beads with wash solutions, and like the instant invention, elutes the bound cf-DNA from the magnetic beads in warm elution reagent:
“mixing in a container tube the bodily fluid … a solid phase that binds nucleic acid, and which includes magnetic particles, thus forming a reaction mixture containing the cell-free nucleic acid”, section [0004]);
“magnetically separating the solid phase having the cell-free nucleic acid bound thereto from the reaction mixture”, section [0004]);
transferring the cfDNA-bound magnetic beads to a vessel containing an elution solution (see cfDNA-bound magnetic beads transferred to a different vessel (Figure 2, see also, “resuspended beads were transferred to a 1.5 ml conical microcentrifuge tube”, section [0047]); 
separating the magnetic beads from the elution solution by contacting the vessel containing the magnetic beads in the elution solution to a magnetic plate and collecting the elution solution containing the cfDNA (“50 l of elution buffer … was added, and the magnetic beads resuspended and incubated … samples were placed on the magnetic stand … and the cleared supernatant containing the purified circulating cell-free DNA was transferred to a microfuge tube”, sections [0056] and [0057]);
elution solution is less than 200 l and the magnetic beads are incubated for at least 4 minutes (“50 l elution buffer … was added, and the magnetic beads resuspended and incubated at room temperature for 5 minutes”, section [0056]);
heat is applied to elution solution containing the magnetic beads (“The cell-free nucleic acid may then be dissociated from the solid phase, e.g., elevated temperatures, such as for example at 60oC for about 10 minutes, by contacting the solid phase with an elution buffer … The dissociated cell-free nucleic acid may then be separated from the magnetic particles by re-applying the magnetic field, followed by removal of the eluate (e.g., by pipetting). See, e.g., WO 2003/058649) (section [0032]);
The magnetic plate causes the magnetic beads to adhere to the vessel walls (see Figure 2); and
Washing the cfDNA-bound magnetic beads after their separation from unbound components of a liquid biological sample as well as eluting the bound cfDNA from the magnetic beads (see Figure 2; also, “the solid phase having cell-free nucleic acid bound thereto is washed at least once with a washing buffer …”, section [0006])

The perceived difference is in the number of washes the bead-bound cf-DNA undergoes, and transferring the bead-bound cfDNA into the vessels having the wash 
However, the Office maintains that these steps are all routine in the art of nucleic acid purification, with determination of number of washes and how the wash/elution takes place and therefore, are not considered to be that which contributes over the concept of routine optimization of known parameters, for it is a common knowledge that additional washing steps will reduce the presence of contamination and increase the purity of the desirable (i.e., nucleic acids) and using new vessels for performing these additional actions will isolate the purified nucleic acid from the previous environment from which they were purified.
“"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As to the shape of the magnet being in a ring shape, the Office is not convinced that the shape is what contributes to the purported (but unclaimed) purity as there is no evidence to support for this assertion because the magnetic property of the ring is what is employed for moving the bead-bound cfDNA, not its shape.
Therefore, the Office adopts the rationale set forth by the court in In re Dailey: 

The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04(IV)(B)).

prima facie obvious for the reasons already set forth.  Notwithstanding this, even if the claim did have a scope difference, the method performed by the combination of the teachings of Quan and Liu et al. would necessarily result in a purity that is better (i.e., lower contaminant) than a method that had not eluted the bead-bound DNA from its surroundings.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 3, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), wherein the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).
        2 “The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”